Title: To George Washington from Tobias Lear, 4–5 November 1790
From: Lear, Tobias
To: Washington, George



Sir,
Philadelphia November 4[–5]th 1790

Agreeably to the directions given in your letter of the 27th of October, I have endeavoured to get the rent of the house in which you are to reside fixed with the Committee; but my endeavours have been ineffectual. The footing upon which they have placed the matter with Mr Morris puts it out of their power to ascertain the rent at present. I am informed by Mr Mires Fisher, one of the most active Gentlemen of the Committee, that the Corporation is to advance the money for the additions, alterations &ca—which is to be refunded to them out of the Rent as it is paid. They have engaged the House for two years, (at the end of which a new house is to be ready for the accommodation of the President of the United States) and the quantum of the Rent for that period must depend upon the amount of the expences incurred in fitting the House, in addition (as I understand) to a reasonable compensation to Mr Morris as Landlord. The benefit which will ultimately result to Mr Morris from the additions, repairs &ca of the house, is to be taken into consideration when his compensation comes in view. The addition, repairs &ca of the house in which Mr Morris now lives are likewise to be comprehended in the expenditures to be refunded by the rent of this House.
The above is all the information I can obtain upon the subject. It is far from being satisfactory to me, as I am sure it must be to you; but I can collect nothing more. I mentioned your anxiety

to have the matter fixed before you came into the house; not from an idea of being charged an extravagant rent in future if it should be left unsettled now; but because it had always been your uniform practice, and was still your earnest wish, to have all matters of this kind ascertained in the first instance that you might know upon what ground you stood. The before mentioned arrangement was brought forward to shew the impracticability of complying with your request without a departure from that principle which they had established. Mr Fisher, however, informed me that there would be no difficulty in fixing the rent immediately if wished it; for, as the Corporation may in fact be considered as the Landlord, they could immediately determine upon a rent to charge you with, and take the settlement of Accounts and compensation to Mr Morris upon themselves. But it would undoubtedly be put much lower than would, for the two years, discharge the expences incurred, and the Corporation would have to pay the overplus out of their own funds. To this I could not consent without your further direction, because it seemed to be putting the matter, in some measure, upon the footing you wish to avoid—viz.—making it the expense of a public body. I have endeavoured to learn what the amount of the expences of repairing &ca might be; but this I am not able to do; for I suppose no one can tell yet with any degree of accuracy; and there does not appear to be a disposition to say anything on the subject; which strikes me as a confirmation of your fears that they want to make it an expence of some public body. Of this, however, I am well assured in my own judgment, founded upon a full view of what is done and to be done, that the expences of both Houses will hardly be comprehended in two thousand dollars.
They have not yet got the Bow window to the floor of the third Story. Mr Wallace, the Master mason, tells me that after finishing the Bow window, he is directed by Mr Morris to make drains in the Cellars to carry off the water which is found troublesome there in wet seasons. This Job he says will take him a week or ten days, so that it will be nearly the 20th of November before he can begin the walls of the Servants Hall. It was not till yesterday that they began to work in the Bathing Room, which is to be converted into a study for you. Altho I have urged the necessity of your having a room prepared for business before

your arrival; yet I think it is doubtful whether it will be completed or not by that time.
Mrs Lear joins me in gratitude & respect for Mrs Washington and yourself—love to the Children and best wishes to all the family. I have the honor to be, with the highest respect and most sincere attachment, Sir, Your obliged & very Hble Servt

Tobias Lear.


Novr 5th


P.S. Just as I was about to close the above I was honored with your letter of the 31st ulto and, in obedience to your directions, I have made the necessary inquiries respecting the Coach &ca—The Proprietor, Mr Page, informs me that he has now the same Coach, horses and Driver in excellent order, and if you should determine to have them they shall be at Mount Vernon on any day you may fix. He says the lowest he can possibly take is four dollars per day for the whole (coach, horses and driver)—allowing six days for the man to go from this to Mount Vernon, and as many days added thereto as may intervene after that time till his arrival here. The amount of Coach-hire when you went on to Mount Vernon was 60 dollars, which was 5 dollars per day for the twelve days that the Coach was gone. He now puts it at four dollars hopping to make up the sum of 60 by Passengers to Baltimo. or Alexandria; for he declares (and I beleive with truth) that 4 dollars per day would not indemnify him for going.
I am informed that Colo. Van Horne passed through this place two days ago to New York, if so, it is not probable you will hear from him so soon as you may expect. If you should determine to hire this Coach it will be ready to set off at any hour.


T. Lear.
